Citation Nr: 1741639	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  12-14 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for spinocerebellar atrophy.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

A.Z., Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to June 1972, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, that denied the Veteran's claims.  

The Veteran and his spouse, accompanied by the Veteran's representative, testified at a November 2012 hearing before the undersigned.

In June 2014, the Board remanded the issues listed on the title page for further development.


FINDINGS OF FACT

1.  Spinocerebellar atrophy was not caused or aggravated by a disease or injury in active service to include in-service herbicide exposure.

2.  The Veteran has current hypertension associated with herbicide agent exposure.


CONCLUSIONS OF LAW

1.  The criteria for service connection for spinocerebellar atrophy have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  The criteria for service connection for hypertension have been met.  38 U.S.C.A. § 1101, 1110, 1116, 5107 (West 2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

II.  Legal Criteria & Analysis

Service connection will be granted for a disability that was caused or aggravated by a disease or injury in active military service.  38 U.S.C.A. § 1110.  Service connection requires evidence of 1) an in-service disease or injury; 2) a current disease or disability; and 3) a nexus between the in-service event and the current disease or disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Veteran was presumptively exposed to herbicides, including Agent Orange, because of his service in Vietnam during the Vietnam era.  38 U.S.C.A. § 1116(f) (West 2014).  Service connection is presumed for listed diseases becoming manifested in veterans exposed to herbicides in Vietnam.  38 U.S.C.A. § 1116(a) (West 2014).  In addition, whenever the Secretary determines on the basis of sound medical and scientific evidence that a positive association exists between the exposure of humans to herbicide agent and the occurrence of a disease in humans, the Secretary shall prescribe regulations providing that a presumption of service connection is warranted for that disease.  38 U.S.C.A. § 1116(b)(1) (West 2014).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A.  Spinocerebellar Atrophy

The Veteran contends he has spinocerebellar atrophy due to Agent Orange exposure in service.

Service treatment records are silent with respect to any complaints, findings or diagnoses pertaining to a neurological disorder; the Veteran was evaluated as clinically normal both at service entrance and separation.

Post-service treatment records document that the Veteran began experiencing neurological symptoms around age 55 (approximately 2003), and was ultimately diagnosed with spinocerebellar atrophy in 2009. 

In a letter dated in November 2009, a VA environmental health clinician advised the Veteran that examination had shown spinocerebellar atrophy, which "may not necessariliy be related to possible Agent Orange exposure;" but that considerable research was underway.

In support of his appeal, the Veteran submitted opinions from his private physician in July 2011, September 2011 and November 2012, to the effect that exposure to Agent Orange caused or "had some bearing" on the spinal cerebellar degeneration.  However, the doctor provided no rationale for this opinion.

At his hearing, the Veteran was advised of the need for the private physician to provide reasons for his opinion.  The Veteran's spouse discussed the current limitations caused by the disability, and said that the Veteran had been dealing with the disability since 2009.

The Veteran was afforded a VA examination in August 2014.  The examiner noted review of the private physician's statements, review of the Veteran's service treatment records, which are silent for neurological complaints, the onset of his symptoms many years after service separation and the fact that spinocerebellar atrophy is a genetic disorder that has not been linked to herbicide exposure.  The examiner, therefore, found it was less likely than not that his spinocerebellar atrophy was related to service.

The examiner considered the claims file and medical history in the report.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  Additionally, the examiner provided an opinion, complete with the rationale described above.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Consequently, the Board assigns great probative value to the VA examiner's opinion.

The VA physician clearly found that spinocerebellar atrophy was not related to the Veteran's service, to include his herbicide agent exposure.  Rather, the examiner found that it was a hereditary or congenital disease.  

Indeed, the Veteran has reported a family history of such neurological impairment, to include his mother, cousin and niece.  See April 2009 VA treatment note.

In this case, the evidence all shows that the claimed neurological disorder began many years after service.  The most probative evidence is against a finding that this disorder was caused or aggravated by a disease or injury in active service.  

Moreover, the private physician did not offer a rationale with his opinions.  As such, the private examiner's opinions have no probative value and are outweighed by the August 2014 VA examination with opinion.
  
The Veteran may believe that his current neurological problems are related to his active service.  A layperson may speak as to etiology in circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Here, however, the question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran is not competent to provide an opinion as to the cause of his neurologic disorder.

In conclusion, a preponderance of the evidence is against the Veteran's claim for service connection for spinocerebellar atrophy.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).

B.  Hypertension

The Veteran contends that he has hypertension as a result of herbicide exposure in service.

Here, the record reflects that that the Veteran was noted to have elevated blood pressure in 2003 and currently carries a diagnosis of hypertension.

The Veteran submitted a July 2011 opinion indicating a relationship between his hypertension and herbicide agent exposure.  However, such opinion did not contain a rationale for the conclusion reached and therefore the Board cannot rely on such opinion.

VA obtained a medical opinion in August 2014, in which the examiner opined that the Veteran's hypertension was not related to service, to include herbicide agent exposure.  With respect to such exposure, the clinician stated "HTN [has] not been linked to herbicide exposure."

The National Academy of Sciences (NAS) Institute of Medicine's Veterans and Agent Orange: Update 2010 (2010 Update) has concluded that there is limited or suggestive evidence of an association between exposure to Agent Orange (AO) and hypertension.  See Nat'l Acad. of Sci., Inst. of Med., Veterans & Agent Orange: Update 2010 (2011).

The Secretary has not made a formal determination that there is a positive association between hypertension and herbicide agent exposure; however, a study requested by former Secretary Edward Shinseki, has recently found that there is a positive association.  See Cypel YS, Kress AM, Eber SM, Schneiderman AI, Davey VJ; Herbicide Exposure, Vietnam Service, and Hypertension Risk in Army Chemical Corps Veterans J Occup Environ Med. (2016 Nov; 58 (11):1127-1136); available at: www.publichealth.va.gov/epidemiology/studies/vientam-army-chemical-corps.asp.

Previous studies have also suggested an association.  See Cypel Y, Kang H. Mortality patterns of Army Chemical Corps Veterans who were occupationally exposed to herbicides in Vietnam. Ann Epidemiol 2010; 20:339-346. Kang HK, Dalager NA, Needham LL, Patterson DG Jr., Lees PS, Yates K, Matanoski GM.  Health status of Army Chemical Corps Vietnam Veterans who sprayed defoliant in Vietnam. Am J Ind Med 2006;49:875-884. Kang HK, Dalager NA, Needham LL, Patterson DG Jr., Matanoski GM, Kanchanaraksa S, Lees PS.  U.S. Army Chemical Corps Vietnam Veterans health study: Preliminary results. Chemosphere 2001; 43:943-949. Dalager NA, Kang HK. Mortality among Army Chemical Corps Vietnam Veterans. Am J Ind Med 1997;31:719-726. Thomas TL, Kang HK. Mortality and morbidity among Army Chemical Corps Vietnam Veterans: A preliminary report. Am J Ind Med 1990;18:665-673.  See more at: http://www.publichealth.va.gov/epidemiology/studies/vietnam-army-chemical-corps.asp#sthash.pat58Q3q.dpuf.

Given the scientific and medical evidence, and resolving reasonable doubt in the Veteran's favor; the Board finds that the Veteran's current hypertension is a result of his exposure to herbicides in Vietnam. 


ORDER

Service connection for spinocerebellar atrophy is denied.

Service connection for hypertension is granted.




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


